Citation Nr: 1527691	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-09 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968 and September 1970 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable rating effective October 6, 2011.

In a September 2014 statement, the Veteran withdrew his request for a hearing before the Board and asked that his claim be forwarded to the Board for consideration.  


FINDING OF FACT

At worst, the Veteran has Level II hearing in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85 (Tables VI, VIA and VII, Diagnostic Code 6100), 4.86 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.159, 3.326(a) (2014).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment.  Additionally, the Veteran was provided VA examinations in July and December 2011 for to assess the current severity of his bilateral hearing loss.  In addition to providing objective test results, the 2011 VA examiners noted the Veteran's complaints, his reported service and medical history, assessed the severity of the hearing loss, and discussed the types of situations where his hearing loss would impact him the most, as well as the effects his hearing loss would have on his daily activities.  Therefore, the examiner fully considered the functional effects of the disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

There is no indication that his claimed bilateral hearing loss has worsened since the December 2011 VA examination.  In fact, in a September 2014 statement, the Veteran did not report a worsening of symptoms but rather stated that he wanted his claim to be forwarded to the Board for consideration.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2014).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86(b) (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A VA audiologic examination conducted in July 2011 revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
40
55
70
44
LEFT
10
25
30
35
25

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss, mild to severe at 2000 Hertz in the right ear and mild to moderate at 2000 Hertz in the left ear.  The examiner noted the Veteran's reports of difficulty hearing conversation in a group/noise and understanding the television.  

During a VA audiologic examination in December 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
45
60
85
53
LEFT
20
20
35
45
30

Speech audiometry revealed speech recognition ability of 86 percent in both ears.  The examiner diagnosed bilateral sensorineural hearing loss, moderate in the right ear and mild in the left.  The examiner noted the Veteran's reports regarding the impact his hearing loss had on his daily functioning; specifically that he was not understanding words and missing some words in a sentence.  

VA treatment records demonstrate that the Veteran was given and was seen for maintenance of hearing aids.  Otherwise, the records are negative for information regarding the severity of the hearing loss disability.  

With respect to the right ear, the greatest pure tone threshold average was 53 decibels with a speech recognition score of 86 percent.  This translates to Level II hearing impairment for the right ear under Table VI.     

With respect to the left ear, the greatest pure tone threshold average was 30 decibels with a speech recognition score of 86 percent.  This translates to Level II hearing impairment under Table VI for the left ear.  

Level II hearing impairment in one ear and Level II in the other warrants a noncompensable rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  

There is no evidence of exceptional patterns of hearing as defined under 38 C.F.R. § 4.86 (2014).  

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria specifically contemplate the Veteran's impairment due to his service-connected hearing loss symptoms such as decreased hearing acuity, having difficulty hearing the television or hearing conversations around other noise, and missing or not understanding some conversation.  The rating criteria are specifically based on such impairment in hearing acuity.  38 C.F.R. § 4.130.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability from his service-connected bilateral hearing loss and referral to the Director, Compensation Service, for consideration of entitlement to an extraschedular rating is not warranted.

In addition, TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  In a June 2013 report of his employment, the Veteran indicated that he retired after about 15 years as a stock clerk for a city.  The Veteran has not reported, nor does the evidence suggest, that the Veteran is unable to obtain or maintain employment due to his service-connected hearing loss.  As such, entitlement to a TDIU is not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because, however, there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


